Citation Nr: 1017664	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  99-13 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right shoulder disorder.

2.  Entitlement to an initial compensable evaluation for a 
left elbow disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left inguinal hernia scar.

4.  Entitlement to an initial compensable evaluation for the 
residuals of left hand third and fourth metacarpal fractures.

5.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left orchiectomy with erectile 
dysfunction, for the period of November 1, 1997 to July 31, 
2003.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
December 1979 and from June 1982 to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999, May 2003, and January 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).

The Board denied the Veteran's claims of entitlement to an 
initial compensable evaluation for a right shoulder disorder, 
entitlement to an initial compensable evaluation for a left 
elbow disorder, entitlement to an initial evaluation greater 
than 10 percent for a left inguinal hernia scar, entitlement 
to an initial compensable evaluation for residuals of left 
hand third and fourth metacarpal fractures, and entitlement 
to an initial evaluation greater than 20 percent for 
residuals of a left orchiectomy with erectile dysfunction for 
the period of November 1, 1997 to January 31, 2003 by a 
February 2009 decision.  The Veteran appealed the denial of 
his claims to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a November 2009 Joint Motion for 
Remand (Joint Motion), the Court remanded the issues for 
additional reasons and bases and additional development as 
indicated in compliance with the Joint Motion.

The issues of entitlement to an initial evaluation greater 
than 10 percent for a left inguinal hernia scar and 
entitlement to an initial compensable evaluation for 
residuals of left hand third and fourth metacarpal fractures 
are addressed in the remand portion of the decision below, 
and are remanded to the RO.




FINDINGS OF FACT

1.  That part of the Board's February 2009 decision which 
denied the Veteran's claims for entitlement to an initial 
compensable evaluation for a right shoulder disorder, 
entitlement to an initial compensable evaluation for a left 
elbow disorder, entitlement to an initial evaluation greater 
than 10 percent for a left inguinal hernia scar, entitlement 
to an initial compensable evaluation for residuals of left 
hand third and fourth metacarpal fractures, and entitlement 
to an initial evaluation greater than 20 percent for 
residuals of a left orchiectomy with erectile dysfunction for 
the period of November 1, 1997 to July 31, 2003 precluded 
effective judicial review.

2.  Since the initial grant of service connection, the 
Veteran's right shoulder disorder has been manifested by 
abduction to 170 degrees, forward flexion to 170 degrees and 
110 degrees, internal rotation to 75 degrees and 60 degrees, 
and external rotation to 75 degrees and 90 degrees.

3.  Since the initial grant of service connection, the 
Veteran's left elbow disorder has been manifested by normal 
alignment, no deformity, and no evidence of malunion or 
nonunion of the ulna, and full or almost full range of 
motion.

4.  A left elbow scar is sensitive to touch and tender on 
examination.

5.  From November 1, 1997 to July 31, 2003, the Veteran's 
residuals of a left orchiectomy were manifested by some urine 
hesitancy, dysuria, urge incontinence, and erectile 
dysfunction.  There was no recurrence of a tumor or 
metastasis, no indication of renal dysfunction, and no 
evidence of a daytime voiding interval of less than one hour 
or awakening to void 5 or more times per night.

6.  The evidence of record shows sensitivity over the post 
orchiectomy surgical scar.




CONCLUSIONS OF LAW

1.  That part of the February 2009 Board decision which 
denied the Veteran's claims for entitlement to an initial 
compensable evaluation for a right shoulder disorder, 
entitlement to an initial compensable evaluation for a left 
elbow disorder, entitlement to an initial evaluation greater 
than 10 percent for a left inguinal hernia scar, entitlement 
to an initial compensable evaluation for residuals of left 
hand third and fourth metacarpal fractures, and entitlement 
to an initial evaluation greater than 20 percent for 
residuals of a left orchiectomy with erectile dysfunction for 
the period of November 1, 1997 to July 31, 2003, is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) 
(2009).

2.  The criteria for an initial compensable evaluation for a 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5201 (2009).

3.  The criteria for a compensable evaluation for a left 
elbow disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5019, 5211 (2009).

4.  The criteria for a separate 10 percent evaluation for a 
left elbow scar have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009).

5.  From November 1, 1997 to July 31, 2003, the criteria for 
an initial evaluation in excess of 20 percent for residuals 
of a left orchiectomy have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Codes 7528, 7522 (2009).

6.  The criteria for a separate 10 percent evaluation for a 
post orchiectomy surgical scar have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board denied the claims of entitlement to an initial 
compensable evaluation for a right shoulder disorder, 
entitlement to an initial compensable evaluation for a left 
elbow disorder, entitlement to an initial evaluation greater 
than 10 percent for a left inguinal hernia scar, entitlement 
to an initial compensable evaluation for residuals of left 
hand third and fourth metacarpal fractures, and entitlement 
to an initial evaluation greater than 20 percent for 
residuals of a left orchiectomy with erectile dysfunction for 
the period of November 1, 1997 to July 31, 2003 by a February 
6, 2009 decision.  In that decision, the Board also denied 
entitlement to an initial compensable evaluation for a right 
inguinal hernia scar, restored the Veteran's evaluation of 20 
percent for service-connected residuals of a left 
orchiectomy, effective August 1, 2003, and remanded the 
issues of entitlement to an initial disability evaluation in 
excess of 10 percent for irritable colon syndrome, 
entitlement to a total disability rating based on individual 
unemployability (TDIU), and entitlement to an increased 
evaluation for allergic rhinitis.  The Veteran appealed the 
denial of the issues of entitlement to an initial compensable 
evaluation for a right shoulder disorder, entitlement to an 
initial compensable evaluation for a left elbow disorder, 
entitlement to an initial compensable evaluation for a right 
inguinal hernia scar, entitlement to an initial evaluation 
greater than 10 percent for a left inguinal hernia scar, 
entitlement to an initial compensable evaluation for 
residuals of left hand third and fourth metacarpal fractures, 
and entitlement to an initial evaluation greater than 20 
percent for residuals of a left orchiectomy with erectile 
dysfunction for the period of November 1, 1997 to July 31, 
2003 to the Court.  Based on a November 2009 Joint Motion, 
the Court remanded the issues of entitlement to an initial 
compensable evaluation for a right shoulder disorder, 
entitlement to an initial compensable evaluation for a left 
elbow disorder, entitlement to an initial evaluation greater 
than 10 percent for a left inguinal hernia scar, entitlement 
to an initial compensable evaluation for residuals of left 
hand third and fourth metacarpal fractures, and entitlement 
to an initial evaluation greater than 20 percent for 
residuals of a left orchiectomy with erectile dysfunction for 
the period of November 1, 1997 to July 31, 2003 for 
additional reasons and bases and development as indicated in 
compliance with the Joint Motion, and dismissed the Veteran's 
appeal of the issue of entitlement to an initial compensable 
evaluation for a right inguinal hernia scar. 

A November 2009 letter was sent to the Veteran in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  In February 2010, the 
Veteran's representative submitted a response to the November 
2009 letter, which indicated that the Veteran had nothing 
else to submit.

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on 
the Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904(a).  Here, the Court remanded that part of the Board's 
February 2009 decision that denied entitlement to an initial 
compensable evaluation for a right shoulder disorder, 
entitlement to an initial compensable evaluation for a left 
elbow disorder, entitlement to an initial evaluation greater 
than 10 percent for a left inguinal hernia scar, entitlement 
to an initial compensable evaluation for residuals of left 
hand third and fourth metacarpal fractures, and entitlement 
to an initial evaluation greater than 20 percent for 
residuals of a left orchiectomy with erectile dysfunction for 
the period of November 1, 1997 to July 31, 2003, based on the 
Joint Motion.

Accordingly, in order to prevent prejudice to the Veteran, 
that portion of the February 2009 Board decision denying 
entitlement to an initial compensable evaluation for a right 
shoulder disorder, entitlement to an initial compensable 
evaluation for a left elbow disorder, entitlement to an 
initial evaluation greater than 10 percent for a left 
inguinal hernia scar, entitlement to an initial compensable 
evaluation for residuals of left hand third and fourth 
metacarpal fractures, and entitlement to an initial 
evaluation greater than 20 percent for residuals of a left 
orchiectomy with erectile dysfunction for the period of 
November 1, 1997 to July 31, 2003 must be vacated, and a new 
decision regarding these issues will be entered as if the 
portion of the Board decision addressing those issues had 
never been issued.


II.  Increased Rating Claims

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the Veteran of what information or 
evidence is needed in order to substantiate his claims, and 
it must assist the Veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  With respect to the Veteran's claims 
for entitlement to an initial compensable evaluation for a 
right shoulder disorder, entitlement to an initial 
compensable evaluation for a left elbow disorder, and 
entitlement to an initial evaluation greater than 20 percent 
for residuals of a left orchiectomy with erectile dysfunction 
for the period of November 1, 1997 to July 31, 2003, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  

Prior to a September 2008 readjudication of the Veteran's 
claims, letters dated in November 2004, March 2006, May 2007, 
and October 2007 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-
Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, identified private medical 
treatment records, and Social Security Administration (SSA) 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In addition, the Veteran has been provided with VA 
examinations with regard to his right shoulder disorder, left 
elbow disorder, and residuals of a left orchiectomy with 
erectile dysfunction, and he has not indicated that he found 
any of these examinations to be inadequate with regard to 
those issues.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Further, the Board finds that the 
VA examinations obtained with regard to those issues are more 
than adequate, as they provided sufficient detail to rate the 
Veteran's service-connected right shoulder, left elbow, and 
residuals of a left orchiectomy.  

Pursuant to June 2004 and April 2007 Board remands, the RO 
contacted the Veteran three times and requested that he 
submit or identify the source of treatment records pertaining 
to a left elbow surgery in September 2001, but the Veteran 
did not respond to any of the RO's attempts.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not always a one-way street, and that the 
veteran cannot passively wait for help where he may or should 
have information that is essential in obtaining evidence).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

As the current appeal is based on the assignment of initial 
ratings for disabilities following initial awards of service 
connection for these disabilities, evidence contemporaneous 
with the claims and the initial rating decisions are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.  

A.  Right Shoulder Disorder

By a February 1999 rating decision, the RO granted service 
connection for a right shoulder disorder and assigned a 
noncompensable evaluation, effective November 1, 1997.  The 
Veteran timely filed an appeal of this decision, contending 
that he is entitled to a compensable initial evaluation.  

The Veteran's right shoulder disorder is rated under 
hyphenated Diagnostic Code 5201-5024.  See 38 C.F.R. § 4.71a.  
The hyphenated code used for rating the Veteran's disability 
indicates that the Veteran's right shoulder disorder includes 
tenosynovitis, Diagnostic Code 5024, and limitation of 
motion, Diagnostic Code 5201.  See 38 C.F.R. § 4.27 (2009).  

Diagnostic Code 5024 directs that disability due to 
tenosynovitis be rated on limitation of motion of the 
affected body part, or in this case, Diagnostic Code 5201 for 
limitation of motion of the arm.  Under Diagnostic Code 5201, 
a 20 percent evaluation is for assignment when limitation of 
arm motion of the major extremity is to shoulder level.  A 30 
percent evaluation is contemplated when arm motion of the 
major extremity is limited to midway between the side and 
shoulder level (between 45 and 90 degrees), and a 40 percent 
evaluation is warranted for arm motion limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
every instance where the schedule does not provide a 0 
percent rating for a diagnostic code, a 0 percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2009).  Since the 
medical evidence reveals that the Veteran is right-handed, 
the right shoulder is considered to be the major extremity 
and the left shoulder is the minor extremity.  See 38 C.F.R. 
§ 4.69 (2009).  

The Veteran's service treatment records reveal complaints of 
right shoulder pain.  A November 1992 treatment record 
reflects that the Veteran reported right shoulder pain after 
a motor vehicle accident.  He reported that he did not hit 
anything inside of the car during the accident.  He also 
complained of stiffness in the neck and chest.  In a June 
1996 report of medical history, the Veteran noted a painful 
or trick shoulder or elbow.  In July 1997, the Veteran 
underwent a retirement examination.  His upper extremities 
and musculoskeletal system were found to be normal.  In a 
report of medical history, completed at that time, the 
Veteran complained of a painful or trick elbow or shoulder 
and indicated arthritis, rheumatism, or bursitis.

In November 1998, the Veteran underwent a VA examination for 
joints.  He reported difficulty lifting anything heavy and 
right shoulder pain.  Physical examination of the right 
shoulder revealed normal contour and no deformity or 
swelling.  The Veteran noted that his right shoulder pain was 
located anteriorly in the front of the right shoulder.  Range 
of motion of the right shoulder showed abduction to 170 
degrees, forward flexion to 170 degrees, and external and 
internal rotation to 75 degrees.  The Veteran's power was 
satisfactory against resistance and his grip strength was 
good.  X-rays of the right shoulder were within normal limits 
without any residual of trauma.  The diagnosis was likely 
chronic tendonitis of the right shoulder.

A November 1998 x-ray of the right shoulder revealed minimal 
hypertrophic change over the superior aspect of the glenoid 
labrum suggesting degenerative disease.  The impression was 
consistent with clinically questioned arthritis.

In July 2003, the Veteran underwent another VA examination 
for joints.  The report notes his complaints of right 
shoulder pain and weakness.  He reported that he was unable 
to lift objects and that his activities of daily living were 
somewhat limited.  He indicated that he could not raise his 
arm due to a feeling of weakness.  Physical examination of 
the right shoulder showed normal contour without atrophy or 
other deformity.  Muscle tone was good.  Range of motion of 
the right shoulder showed abduction to 170 degrees, forward 
flexion to 170 degrees, and internal and external rotation to 
75 degrees.  Power against resistance was good.  There were 
no abnormal neurological findings in the upper limbs.  X-rays 
of the right shoulder were within normal limits.  The 
diagnosis was subjective complaints of weakness and pain in 
the right shoulder with adequate range of motion and power.  
The VA examiner concluded that, "[b]ased purely on service-
connected left elbow and right shoulder conditions, the 
veteran is employable."

In June 2008, the Veteran underwent another VA examination 
for joints.  He complained of dull aching right shoulder pain 
with associated weakness and stiffness.  The Veteran denied 
swelling and redness, but noted instability and giving way.  
There was no locking.  The Veteran was right-hand dominant.  
He reported flare-ups about four times per month and rated 
his pain as a 4 to 5 out of 10.  He indicated that rest and 
heat provided relief.  He denied any episodes of dislocation 
or recurrent subluxation and did not use a brace.  He 
reported that his right shoulder did not cause difficulty 
walking, shopping, or driving, but that he had some 
difficulty grooming, toileting, and eating.  He had no 
incapacitating episodes over the prior 12 months and denied 
any numbness or tingling.  The VA examiner reported that "at 
the onset of the examination the observation of the veteran's 
right shoulder motion seemed without restriction and without 
discomfort.  However, upon him realizing his evaluation was 
for his right shoulder his symptoms increased."  

Physical examination revealed range of motion of the right 
shoulder with forward flexion to 110 degrees and extension 
and internal rotation to the lower lumbar region, which 
corresponded to the contralateral side.  There was internal 
rotation to 60 degrees without pain and external rotation to 
90 degrees without pain.  A Crossover test was equivocal and 
a Neer test was negative.  Lhermitte and Spurling signs were 
negative and pulses were intact.  The anterior interousseus, 
posterior interousseus, median, radial, ulnar, and axillary 
nerve distributions were grossly intact.  Rotator cuff 
strength was 5/-5 and limited by the Veteran's cooperation 
and resultant effort.  A Jobe test was equivocal and distal 
neurovascular status was grossly intact.  X-rays of the right 
shoulder revealed no acute osseus abnormality.  There was, 
however, slight joint space narrowing in the 
acromioclavicular articulation.  The VA examiner diagnosed 
right shoulder mild acromioclavicular arthritis, and 
concluded that there was no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance on 
repetitive use.  The VA examiner also found that there was no 
functional impairment of daily occupational activities due to 
the Veteran's right shoulder disorder.

The Board finds that an initial compensable evaluation for a 
right shoulder disorder is not warranted.  The medical 
evidence of record shows right shoulder abduction to 170 
degrees, forward flexion to 170 degrees and 110 degrees, 
internal rotation to 75 degrees and 60 degrees, and external 
rotation to 75 degrees and 90 degrees.  A 20 percent 
evaluation is not warranted as limited motion to the shoulder 
level has not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Accordingly, an initial compensable evaluation for a 
right shoulder disorder is not warranted.  

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For ankylosis of the 
scapulohumeral articulation, a 30 percent evaluation is 
assigned for major arm favorable abduction to 60 degrees with 
the ability to reach the mouth and head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2009).  However, there is no medical 
evidence of right shoulder ankylosis.  Id.  The medical 
evidence of record also does not demonstrate impairment of 
the humerus, to include malunion, recurrent dislocation, 
fibrous union, false flail joint, or flail shoulder.  38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2009).  Additionally, a 
compensable evaluation is not warranted under Diagnostic Code 
5203, as there is no impairment of the major arm clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).  
Moreover, there is no evidence of any right elbow or forearm 
impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 
(2009).  Accordingly, a compensable evaluation for a right 
shoulder disorder is not warranted under these diagnostic 
codes.

As there is no evidence of a right shoulder muscle disorder, 
a compensable evaluation for a right shoulder disorder under 
the diagnostic codes for muscle injuries is not warranted.  
38 C.F.R. § 4.73 (2009).  Moreover, as there is no evidence 
of a right shoulder neurological disorder, a compensable 
evaluation for a right shoulder disorder under the diagnostic 
codes for neurological disorders is not warranted.  38 C.F.R. 
§ 4.124a (2009).  

Evaluating the right shoulder disorder under the diagnostic 
codes for degenerative joint disease has also been 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(2009).  Degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Although a November 1998 x-ray showed findings consistent 
with arthritis, a June 2008 x-ray showed slight joint space 
narrowing in the acromioclavicular articulation, and the 
medical evidence of record showed that there was range of 
motion with abduction to 170 degrees, forward flexion to 170 
degrees and 110 degrees, internal rotation to 75 degrees and 
60 degrees, and external rotation to 75 degrees and 90 
degrees, as discussed above, the Veteran's right shoulder 
limitation of motion is noncompensable under the pertinent 
diagnostic code for evaluating limitation of motion of the 
arm.  While an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation 
of motion when the limitation of motion for the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In this 
case, although the medical evidence notes the Veteran's 
subjective complaints of right shoulder pain, there is no 
objective evidence confirming limitation of motion, such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The Veteran's subjective reports included complaints 
of right shoulder pain; difficulty lifting anything heavy; 
right shoulder weakness with difficulty raising the arm; 
right shoulder stiffness, instability, and giving way.  
However, the objective evidence of record showed that there 
was normal right shoulder contour without atrophy or 
deformity; good muscle tone; good power against resistence 
with range of motion; no swelling; good grip strength; range 
of motion without pain; and 5/-5 rotator cuff strength which 
was limited only by the Veteran's cooperation and resultant 
effort.  In addition, the July 2003 VA examiner diagnosed 
"[s]ubjective complaint of weakness and pain in both 
shoulders" and noted that "there is adequate range of 
motion on both sides and power is also satisfactory."  Also, 
the June 2008 VA examiner found that "at the onset of the 
examination the observation of the Veteran's right shoulder 
motion seemed without restriction and without discomfort.  
However, upon him realizing his evaluation was for his right 
shoulder his symptoms increased."  Thus, although there are 
numerous subjective complaints of right shoulder pain, the 
objective evidence does not show that limitation of motion 
was confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  Accordingly, a 
compensable evaluation based on degenerative arthritis is not 
warranted.

The Board has also considered whether there is any additional 
functional loss of the Veteran's right shoulder.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Factors involved in evaluating 
and rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The Veteran reported right shoulder pain.  He denied 
medication or treatment for his right shoulder pain.  He 
reported flare-ups four times per month and noted that his 
right shoulder pain affected his day-to-day activities or 
occupation.  The subjective evidence of record indicates 
right shoulder pain, but there is no evidence of muscle 
spasm, guarding, weakness, lack of endurance, or fatigue.  
Also, the June 2008 VA examiner found that there was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use and that 
there was no functional impairment of daily occupational 
activities due to the right shoulder disorder.  In summary, 
the subjective evidence of record demonstrates right shoulder 
pain, flare-ups, and reported interference in his day-to-day 
life.  The objective evidence of record demonstrates no lack 
of endurance, fatigue, or weakness.  In addition, the VA 
examiner found that the Veteran's right shoulder symptoms 
appeared to increase in severity when he realized that the 
examination was for his right shoulder and not another 
service-connected disability.  A compensable evaluation is 
thus not warranted because the evidence shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain sufficient to warrant a compensable 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. at 206.

B.  Left Elbow Disorder

By a February 1999 rating decision, the RO granted service 
connection for a left elbow disorder and assigned a 
noncompensable evaluation, effective November 1, 1997.  The 
Veteran timely filed an appeal of this decision, contending 
that he is entitled to a compensable initial evaluation.  

The Veteran's left elbow disorder is rated under hyphenated 
Diagnostic Code 5211-5019.  See 38 C.F.R. § 4.71a.  The 
hyphenated code used for rating the Veteran's disability 
indicates that the Veteran's left elbow disorder includes 
bursitis, Diagnostic Code 5019, and impairment of the ulna, 
Diagnostic Code 5211.  See 38 C.F.R. § 4.27.  Under 
Diagnostic Code 5019, bursitis is rated based on limitation 
of motion of the affected part, as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5019.  Degenerative 
arthritis requires rating under limitation of motion of the 
affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion of the forearm is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 
and 5208.  The Veteran is right-handed; accordingly, his left 
elbow is his minor elbow.  38 C.F.R. § 4.69.


The Veteran's service medical records reveal complaints of 
and treatment for left elbow pain.  January 1992 treatment 
records reveal the Veteran's complaints of left forearm and 
elbow pain with weakness and loss of strength.  The Veteran 
reported that he was unable to pick up a phone without pain.  
He also noted some fatigue in fine motor skills and some 
tingling in the forearm.  Reflexes were normal, bilaterally, 
and muscle strength of the left forearm was 4/5 with 
associated discomfort.  A sensory examination was normal, and 
there was no atrophy or spasm of the left forearm.  The 
diagnosis was left bracheoradialis muscle and C-6 muscle 
weakness.  A February 1992 treatment record reveals the 
Veteran's complaints of left elbow aching and pain, with 
tingling in the hand.  Physical examination showed the 
Veteran's reflexes and motor strength to be intact, but there 
was pain with pronation.  The Veteran's symptoms increased 
with a Phalen's test.  The diagnoses were possible left 
brachioradialis muscle and C-6 weakness and possible carpal 
tunnel syndrome.  In a June 1996 report of medical history, 
the Veteran reported a painful or trick shoulder or elbow, 
which was explained as infrequent left elbow pain.  In July 
1997, the Veteran underwent a retirement examination.  The 
report notes that his upper extremities and musculoskeletal 
system were normal.  In a report of medical history, 
completed at that time, the Veteran complained of a painful 
or trick shoulder or elbow.  The physician's notes indicate 
that the Veteran reported that his elbows gave the sensation 
of "broken glass" at times when popping.

In November 1998, the Veteran underwent a VA joints 
examination.  He noted difficulty resting his left elbow on a 
hard surface and complained of left arm numbness.  Physical 
examination revealed the Veteran's left elbow was normal 
looking, without swelling or deformity.  There was minimal 
soft tissue swelling over the olecranon body but no 
tenderness.  There was full range of motion and power.  An x-
ray of the left elbow was within normal limits and revealed 
no significant impairment of the left elbow.  The diagnosis 
was likely chronic olecranon bursitis of the left elbow.

A March 2001 private treatment record reveals the Veteran's 
complaints of left arm numbness and weakness in the 
distribution of the left ulnar nerve with numbness along the 
right and little finger.  Physical examination of the upper 
extremities was symmetric.  There was no atrophy or 
fasciculations of the upper limbs.  Strength, tone, and 
coordination were well preserved.  There were no dystrophic 
signs noted.  Reflexes were plus 2 at the biceps, triceps, 
and radiobrachialis regions and plus 1 at the finger levels.  
A sensory examination was unremarkable.  The Veteran was able 
to manipulate objects with the left and right hand and was 
able to dress and undress without much difficulty.  The 
Veteran underwent an electromyographic study of the left 
upper limb, which showed the insertional potentials were 
brisk with electrical silence at rest.  There were no 
fibrillations, fasciculations, or sharp waves noted distally 
or proximally.  The Veteran also underwent nerve conduction 
studies, which revealed ulnar nerve motor latency at the 
elbow of 5.2 magnetic stimulation (ms.).  Ulnar nerve sensory 
latency at the elbow was 6.1 ms.  Ulnar nerve latency at the 
wrist was 2.3 ms. motor phase and 2.4 ms. as to the sensory 
phase.  The physician concluded that the neurological 
examination and the electrophysiological examination were 
unremarkable and did not reflect any nerve damage either 
along the ulnar nerve or along the C7 nerve root level.  The 
physician found that it was possible that the Veteran may 
have sustained either ulnar neuropathy or a C7 radiculopathy, 
but not enough to cause any electrophysiological changes.

A March 2001 computed tomography (CT) scan of the left upper 
extremity showed mild anterior spur formation at C6-7, mild 
asymmetric hypertrophy of the left unciate process with 
moderate associated encroachment on the left neuroforamina at 
C6-7, and minimal anterior spur formation elsewhere.  No 
other apparent area of stenosis was identified.

In July 2003, the Veteran underwent a VA joints examination.  
The report noted his complaints of left elbow pain.  The 
Veteran reported that he had left elbow surgery in September 
2001.  He stated that his current pain was a 3 out of 10.  He 
explained that, in November 2000, he experienced a sudden 
onset of pain in his left elbow, and his whole arm and hand 
became numb.  He had an examination and an electromyography, 
and eventually, he had elbow surgery.  Physical examination 
of the left elbow revealed normal alignment, without 
deformity or swelling.  There was a surgical scar running on 
the medial side which appeared to be well healed.  There was 
no abnormal discoloration and there were no adhesions.  The 
scar was sensitive to touch.  The ulnar nerve was located in 
the trochlear groove and there was no thickening.  There were 
no adhesions, but the Veteran complained of pain on 
palpation.  An x-ray of the left elbow was within normal 
limits.  The diagnosis was history of chronic discomfort and 
pain in the left elbow followed by surgery for the ulnar 
nerve, with a residual scar on the ulnar side of the left 
elbow.  There was no clinical evidence of a neurological 
deficit.  The VA examiner concluded that, "[b]ased purely on 
service-connected left elbow and right shoulder conditions, 
the Veteran is employable."

In November 2007, the Veteran underwent a VA joints 
examination.  He complained of left elbow weakness and 
numbness.  He reported ulnar neuropathy was diagnosed in 2000 
and that he underwent ulnar nerve surgery in September 2001.  
The Veteran noted current symptoms including occasional pain 
and numbness, which affected his activities of daily living.  
He also indicated that repetitive motion increased his left 
elbow pain.  He denied flare-ups and instability and reported 
that he did not use an elbow brace.  Physical examination 
revealed the left elbow had a normal appearance.  The 
olecranon was normal and there was no swelling.  The skin was 
healthy and there was no tenderness.  There was a 3 inch by 
1/16 inch surgical scar on the medial side of the elbow.  
There were no adhesions and there was no tenderness.  The 
skin was dry and smooth.  Range of motion of the elbow 
revealed extension to 0 degrees and flexion to 145 degrees.  
There was rotation to 80 degrees.  Power was 5/5 and there 
was no pain on movement.  There was no evidence of nonunion 
affecting the upper or lower ulna.  There were no abnormal 
neurological findings.  An x-ray of the left elbow was 
normal.  The diagnosis was status post surgery to the left 
elbow in 2001, with no evidence of left ulnar neuropathy.  

The VA examiner also indicated that there was no functional 
impairment of the left elbow such as weakness, fatigability, 
incoordination, or pain due to repetitive use or flare-ups.  
The VA examiner stated that there was no evidence of 
impairment of the left ulna and that the question of any 
evidence of nonunion did not arise because the ulna was not 
involved; nor was there any question of nonunion affecting 
the upper or lower half of the ulna.  There was no deformity, 
no evidence of malunion of the ulna, no evidence of bad 
alignment of the bone, and no evidence of a flail joint of 
the elbow.  There was no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance on 
repetitive use of the joints, and there was minimal 
impairment of daily occupational activities.

An initial compensable evaluation for a left elbow disorder 
is not warranted under Diagnostic Code 5211.  Under 
Diagnostic Code 5211, impairment of the ulna in the minor 
extremity with nonunion in the upper half with false movement 
warrants a 10 percent evaluation when there is malunion with 
bad alignment; a 20 percent evaluation when there is nonunion 
in the lower half or without loss of bone substance or 
deformity; and a 30 percent evaluation when there is loss of 
bone substance (1 inch (2.5centimeters) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.

In the instant case, there is no medical evidence indicating 
malunion of the ulna, bad alignment of the ulna, nonunion of 
the ulna, loss of bone substance, or deformity.  A July 2003 
VA examiner found normal alignment with no deformity or 
swelling.  The November 2007 VA examiner concluded that there 
was no evidence of impairment of the left ulna, no malunion 
or nonunion, no deformity, and no bad alignment.  
Accordingly, an initial compensable evaluation is not 
warranted under Diagnostic Code 5211.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5211.

The Board also finds that an initial compensable disability 
evaluation is not warranted for the Veteran's left elbow 
disorder under Diagnostic Code 5019, which rates based on 
limitation of motion of the affected part.  Under Diagnostic 
Code 5206, limitation of flexion of the forearm of the minor 
extremity to 100 degrees warrants a 10 percent evaluation; a 
20 percent evaluation is for application when flexion is 
limited to 70 degrees or 90 degrees; a 30 percent evaluation 
is warranted when flexion is limited to 55 degrees; and a 40 
percent evaluation is warranted when flexion is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  Under 
Diagnostic Code 5207, limitation of extension of the forearm 
minor extremity to 45 degrees or 60 degrees warrants a 10 
percent evaluation; a 20 percent evaluation is for 
application when extension is limited to 75 degrees or 90 
degrees; a 30 percent evaluation is warranted when extension 
is limited to 100 degrees; and a 40 percent evaluation is 
warranted when extension is limited to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.  Under Diagnostic 
Code 5208, a 20 percent evaluation is warranted when forearm 
flexion is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

However, in this case, a November 1998 VA examination found 
that the Veteran had full range of motion of the left elbow.  
A November 2007 VA examination noted left elbow flexion to 
145 degrees and extension to 0 degrees.  Accordingly, an 
initial compensable evaluation is not warranted under 
Diagnostic Codes 5206, 5207, 5208.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5019.

The Board has considered whether there is any additional 
functional loss of the Veteran's left elbow disorder.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 
206.  Factors involved in evaluating and rating disabilities 
of the joints include: weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  The Veteran 
consistently reported left elbow pain and some difficulty 
with the activities of daily living.  The Veteran did not use 
a brace and denied flare-ups and instability.  The objective 
medical evidence of record consistently showed no pain on 
movement, good strength, good range of motion, and no 
limitation due to weakness, fatigability, incoordination, or 
flare-ups.  There was also no muscle atrophy, and there was 
intact sensation.  Accordingly, the Board finds that there is 
no additional functional loss of the Veteran's service-
connected left elbow disorder, and an initial compensable 
evaluation on this basis is not warranted.

The Board has also considered an initial compensable 
evaluation for the Veteran's left elbow disorder under other 
pertinent diagnostic codes.  See Schafrath, 1 Vet. App. at 
595.  However, there is no medical evidence of ankylosis of 
the left elbow, impairment of the flail joint, nonunion of 
the radius and ulna with flail false joint, impairment of the 
radius, or impairment of supination or pronation.  
Accordingly, initial compensable evaluations are not 
warranted under Diagnostic Codes 5205, 5209, 5210, 5212, or 
5213.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 
5210, 5212, 5213 (2009).

The Board has also considered whether a separate evaluation 
is warranted for the Veteran's left elbow surgical scar.  
Such a separate evaluation may only be assigned if there are 
separate and distinct manifestations from the same injury.  
See 38 C.F.R. § 38 C.F.R. § 4.14 (2009) (noting that the 
evaluation of the same disability or the same manifestations 
of a disability under various diagnoses constitutes 
prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 
259 (1994) (finding that when a veteran has separate and 
distinct manifestations from the same injury he should be 
compensated under different diagnostic codes).  During the 
pendency of this appeal, VA revised the criteria for 
diagnosing and evaluating the skin, effective August 30, 2002 
and October 23, 2008.  See 67 Fed. Reg. 49596 (July 31, 
2002); 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard 
to the revisions made to the skin regulations effective 
October 23, 2008, the revised criteria apply to all 
applications for benefits received by VA on or after that 
date.  As the Veteran's claim was received prior to October 
23, 2008, the revised criteria are not for application in his 
case.  The amendment allows for a Veteran to request a review 
of a scar disability under the revised criteria irrespective 
of whether the Veteran's disability has increased since the 
last review.  Id.  However, no such request has been made.  
Accordingly, the Veteran's left elbow scar will not be 
considered under the revised criteria effective October 23, 
2008.

Under the skin regulations in effect prior to August 30, 
2002, a maximum 10 percent evaluation was assigned for a 
superficial scar that was tender and painful on objective 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Although the Veteran did not respond to the RO's requests to 
identify the source of any medical records pertaining to his 
September 2001 left elbow surgery, the medical evidence of 
record does identify a surgical scar on the left elbow.  
Specifically, the July 2003 VA examiner noted a surgical scar 
running on the medial side of the elbow which appeared to be 
well-healed.  There was no abnormal discoloration or any 
adhesions, but it was sensitive to touch and the Veteran 
complained of pain on palpation.  The November 2007 VA 
examiner reported a 3 inch by 1/16 inch long surgical scar on 
the medial side of the elbow.  There were no adhesions or 
tenderness.  The skin was dry and smooth.  Thus, as the 
Veteran indicated during his July 2003 VA examination that he 
underwent left elbow surgery in September 2001 and that his 
left elbow scar was sensitive to touch with pain on 
palpation, there is objective evidence that the Veteran's 
scar was painful on examination.  Accordingly, a separate 
evaluation of 10 percent for a left elbow scar is warranted, 
which is the maximum rating allowed for scars which are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

However, a rating in excess thereof is not warranted.  No 
other scar diagnostic codes, under the skin regulations in 
effect prior to August 30, 2002 are for application as the 
evidence of record does not demonstrate that the scar causes 
disfigurement of the head, face, or neck; limited motion; is 
deep; 144 square inches or more; unstable; is a burn; or has 
been poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7803, 7805 (2002).

C.  Residuals of Left Orchiectomy with Erectile Dysfunction

Service connection was granted for residuals of a left 
orchiectomy, and a 20 percent evaluation was assigned, 
effective November 1, 1997.  For the period of November 1, 
1997 to July 31, 2003, the Veteran's residuals of a left 
orchiectomy were rated as 20 percent disabling under 
38 C.F.R. § 4.115b, Diagnostic Codes 7528-7522 (2009).  See 
38 C.F.R. § 4.27 (noting that the diagnostic code for 
diseases may contain the diagnostic code for the disease 
followed by a hyphen and the diagnostic code for the residual 
condition on which the rating is based).

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, if there has been no local reoccurrence 
or metastasis, are rated on their residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, a renal dysfunction is rated as 30 
percent disabling when there is albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling.  A voiding dysfunction requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day warrants a 40 percent evaluation.  A urinary frequency 
dysfunction is rated as 40 percent disabling when there is a 
daytime voiding interval of less than one hour, or; awakening 
to void five or more times per night.  An obstructed voiding 
dysfunction is assigned a 30 percent evaluation when there is 
urinary retention requiring intermittent or continuous 
cathertization.  A urinary tract infection is rated as 30 
percent disabling when there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  See 38 C.F.R. § 4.115a (2009).

Under Diagnostic Code 7522, a deformity of the penis with 
loss of erectile power warrants a maximum 20 percent 
evaluation.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2009).

The Veteran's service treatment records reveal that he was 
diagnosed with pure seminoma of the left testicle and 
underwent a left orchiectomy in June 1996.  He had radiation 
therapy from July 17, 1996 to August 13, 1996.  In October 
1996, the Medical Board recommended that the Veteran return 
to duty.  In a December 1996 memorandum regarding the Medical 
Evaluation Board, it was noted that the Veteran was diagnosed 
with pure seminoma of the left testicle, Stage I, TNM stage 
T1N0M0 of the left testicle, status post radical orchiectomy 
and radiation therapy to the left hemi-pelvis and peri-aortic 
areas.  The Veteran was found fit for continued service.  A 
February 1997 Physical Evaluation Board report notes a 
diagnosis of pure seminoma, left testicle, stage I, TNM Stage 
T1N0M0, status post left inguinal orchiectomy and radiation 
therapy.  It was recommended that the Veteran return to duty.  
The report also noted that the Veteran had a "successful 
radical resection of his pure seminoma with radiation 
therapy.  His current physical examination was normal and 
there is no evidence of metastatic disease."  A July 1997 
retirement physical reveals that the Veteran had a history of 
a left orchiectomy. 

In a March 1998 VA treatment record, the Veteran reported 
that the quality of his life had deteriorated and that he was 
not able to work or to perform daily activities.  A May 1998 
CT scan of the abdomen and pelvis revealed no discrete 
abdominal masses or pelvic masses.  There was scarring and 
secondary changes in the scar along with possible post-
surgical changes in the left inguinal area.  

In November 1998, the Veteran underwent a VA examination.  He 
complained of pain, discomfort, and erectile dysfunction 
since his orchiectomy.  He reported that he had not been 
sexually active since early 1998.  He denied frequent urinary 
tract infections.  Physical examination revealed the left 
scrotal sac to be empty.  The testis was present on the right 
side.  There were no palpable masses.  The external genitalia 
was normal.  The diagnoses were left orchiectomy for 
testicular cancer, status-post radiation, no recurrence, and 
impotence post orchiectomy by history.  July 1999 CT scans of 
the abdomen and pelvis were negative.

In May 2002, the Veteran underwent another VA examination.  
He complained of pain and discomfort at the surgical site of 
the left orchiectomy and pain in his scrotum.  He denied 
fever, chills, and urinary tract infections.  He noted that 
his appetite was fair and his weight was stable.  His daytime 
urination frequency was 8 to 16 times and nighttime frequency 
was 2 times.  He complained of some urinary hesitancy, urge 
incontinence, and dysuria on and off.  His urine stream was 
fairly good.  He denied use of diapers or pads and there was 
no hematuria.  There was no nephrolithiasis or acute 
nephritis and no recent hospitalization for a urogenital 
disorder.  He denied use of intermittent or continuous 
cathertization.  Physical examination revealed a normal 
phallus.  He complained of erectile dysfunction with partial 
erections since his left orchiectomy and diminished libido.  
The left testis was absent.  There was diffuse hyperthesia 
and sensitivity over the scrotum and also over the left 
inguinoscrotal surgical scar.  The diagnoses were status-post 
left orchiectomy for left testicular carcinoma in 1996, 
subjective paresthesias over the surgical site and also over 
the scrotum, no recurrence of tumor or metastasis as per 
history, erectile dysfunction and diminished libido by 
history, and no penile deformity.

The Board finds that an initial evaluation in excess of 20 
percent for the Veteran's service-connected residuals of a 
left orchiectomy for the period of November 1, 1997 to July 
31, 2003 is not warranted.  There is no medical evidence of 
local recurrence of testicular cancer or metastasis; nor has 
the Veteran so alleged.  38 C.F.R. § 4.115b, Diagnostic Code 
7528.  There is also no medical evidence of renal 
dysfunction.  38 C.F.R. § 4.115a.  In addition, although the 
Veteran reported some urine hesitancy, dysuria, and urge 
incontinence, he denied the use of diapers or pads, frequent 
urinary tract infections, hospitalization for a urogenital 
disorder, and intermittent or continuous cathertization.  Id.  

Further, although the Veteran reported daytime voiding of 8 
to 16 times per day and nighttime voiding of 2 times per 
night, the Veteran has not alleged or provided evidence that 
there was a voiding interval of less than one hour or 
awakening to void 5 or more times per night.  Id.  While the 
Veteran reported a daytime voiding frequency of 8 to 16 times 
per day "which may or may not be an interval of less than an 
hour, depending on how many hours the appellant sleeps," 
(see Joint Motion for Remand at 9), there is simply no 
conclusive medical or lay evidence of a voiding interval of 
less than one hour or awakening to void 5 or more times per 
night.  The Board acknowledges that, if the evidence showed 
that the Veteran slept for 8 hours per night and regularly 
voided 16 or more times per day, that he would be entitled to 
a 40 percent evaluation.  However, if the Veteran regularly 
slept for 6 hours per night and regularly voided 16 times per 
night, he would not be entitled to a 40 percent evaluation.  
Unfortunately, the evidence of record does not speak to the 
Veteran's sleeping patterns.  It also does not show that the 
Veteran regularly voided 16 times per day and not 8, as he 
reported that he voided between 8 and 16 times per day.  The 
Veteran is not entitled to an increased evaluation based on a 
possibility that his voiding of between 8 and 16 times per 
day equates to a voiding interval of less than one hour on a 
regular basis.  Again, the evidence of record does not speak 
to the Veteran's sleeping patterns or otherwise indicate 
that, based on regular voiding of between 8 and 16 times per 
day, it would equate to a voiding interval of less than one 
hour during the day.  Thus, in the absence of any medical or 
lay evidence sufficient to conclude that there was a daytime 
voiding frequency of less than one hour or awakening to void 
5 or more times per night, an initial evaluation greater than 
20 percent is not warranted for residuals of a left 
orchiectomy with erectile dysfunction from November 1, 1997 
to July 31, 2003.

An initial evaluation in excess of 20 percent for residuals 
of a left orchiectomy for the period of November 1, 1997 to 
July 31, 2003 is also not warranted under Diagnostic Code 
7522 for deformity of the penis with loss of erectile power, 
as the Veteran receiving the maximum schedular evaluation 
under Diagnostic Code 7522.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522.

The Board has also considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But there 
is no evidence of testicular atrophy or prostate gland 
injuries.  38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7527 
(2009).  Although there is evidence of removal of one testis, 
a 30 percent evaluation is only appropriate when there is 
evidence of removal of both testes.  Accordingly, an initial 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 7524.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7524 (2009).  Therefore, an initial evaluation in excess 
of 20 percent for residuals of a left orchiectomy for the 
time period of November 1, 1997 to July 31, 2003 is not 
warranted under other diagnostic codes.

The Board has considered whether a separate evaluation is 
warranted for any neurologic component of the Veteran's left 
orchiectomy for the period of November 1, 1997 to July 31, 
2003.  While the May 2002 examination found increased 
sensitivity over the scrotum, a diagnosis of a neurological 
disorder was not made based on this finding.  Accordingly, 
from November 1, 1997 to July 31, 2003, a separate evaluation 
for a neurological component of the Veteran's 
service-connected left orchiectomy is not warranted. 

The Board has also considered whether a separate evaluation 
is warranted for the left orchiectomy post surgical scar for 
the period of November 1, 1997 to July 31, 2003.  Under the 
skin regulations in effect prior to August 30, 2002, a 
maximum 10 percent evaluation was assigned for a superficial 
scar that was tender and painful on objective examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A May 2002 
VA examination reflects that there was diffuse hyperesthesia 
over the left inguinoscrotal surgical scar.  Accordingly, a 
separate evaluation of 10 percent for a left orchiectomy post 
surgical scar is warranted, which is the maximum rating 
allowed for scars which are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

However, a rating in excess thereof is not warranted.  No 
other scar diagnostic codes, under the skin regulations in 
effect prior to August 30, 2002 are for application as the 
evidence of record does not demonstrate that the scar causes 
disfigurement of the head, face, or neck; limited motion; is 
deep; 144 square inches or more; unstable; is a burn; or has 
been poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7803, 7805 (2002).



D.  Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.

The Board finds that the Veteran's disability picture, 
throughout all of the time periods on appeal, was not so 
unusual or exceptional in nature as to render the current 
ratings inadequate.  The Veteran's right shoulder disorder is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5024 and 5201, the criteria for which are found to 
specifically contemplate the level of disability and 
symptomatology.  Since the initial grant of service 
connection, the Veteran's right shoulder disorder was 
manifested by abduction to 170 degrees, forward flexion to 
170 degrees and 110 degrees, internal rotation to 75 degrees 
and 60 degrees, external rotation to 75 degrees and 90 
degrees, and degenerative arthritis with no objective 
evidence of swelling, muscle spasm, or satisfactory evidence 
of painful motion.  

The Veteran's left elbow disorder is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5019 and 5211, and 
38 C.F.R. § 4.118, Diagnostic Code 7804, the criteria of 
which are found to specifically contemplate the Veteran's 
left elbow disorder.  The Veteran's left elbow disorder was 
manifested by normal alignment, no deformity, no evidence of 
malunion or nonunion of the ulna, full or almost full range 
of motion, and a scar which was painful on examination.  

From November 1, 1997 to July 31, 2003, the Veteran's 
residuals of a left orchiectomy were evaluated pursuant to 
38 C.F.R. § 4.115b, Diagnostic Codes 7528 and 7522, and 
38 C.F.R. § 4.118, Diagnostic Code 7804, the criteria of 
which are also found to specifically contemplate the level of 
disability and symptomatology.  From November 1, 1997 to July 
31, 2003, the Veteran's residuals of a left orchiectomy were 
manifested by some urine hesitancy, dysuria, urge 
incontinence, and erectile dysfunction.  There was no 
recurrence of a tumor or metastasis, no indication of renal 
dysfunction, and no evidence of a daytime voiding interval of 
less than one hour or awakening to void 5 or more times per 
night, and a sensitive scar.

When comparing these disability pictures with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the current disability ratings for his service-connected 
right shoulder disorder, left elbow disorder, and residuals 
of a left orchiectomy from November 1, 1997 to July 31, 2003.  
Ratings in excess thereof are provided for certain 
manifestations of the service-connected disorders, but the 
medical evidence of record did not demonstrate that such 
manifestations were present in this case.  The criteria for 
the current disability ratings more than reasonably describe 
the Veteran's disability levels and symptomatology and, 
therefore, the currently assigned schedular evaluations are 
adequate and no referral is required.

As these issues involve initial ratings following the grant 
of service connection, the Board has considered whether 
"staged ratings" are warranted.  Fenderson, 12 Vet. App. at 
126.  While there may have been day-to-day fluctuations in 
these disorders, the evidence shows no distinct periods of 
time, since service connection became effective for these 
disorders, during which manifestations varied to such an 
extent that ratings greater or less than those assigned would 
be warranted.  Cf. 38 C.F.R. § 3.344 (2009) (VA will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt.  However, as discussed above, 
the preponderance of the evidence is against these claims and 
therefore, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

That part of the February 2009 Board decision which denied 
the Veteran's claims for entitlement to an initial 
compensable evaluation for a right shoulder disorder, 
entitlement to an initial compensable evaluation for a left 
elbow disorder, entitlement to an initial evaluation greater 
than 10 percent for a left inguinal hernia scar, entitlement 
to an initial compensable evaluation for residuals of left 
hand third and fourth metacarpal fractures, and entitlement 
to an initial evaluation greater than 20 percent for 
residuals of a left orchiectomy with erectile dysfunction for 
the period of November 1, 1997 to July 31, 2003, is vacated.  

An initial compensable evaluation for a right shoulder 
disorder is denied.

An initial compensable evaluation for a left elbow disorder 
is denied.

A separate 10 percent rating for a painful scar on the left 
elbow is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial evaluation in excess of 20 percent from November 
1, 1997 to July 31, 2003 for residuals of a left orchiectomy 
with erectile dysfunction is denied.

A separate 10 percent rating for a post orchiectomy surgical 
scar is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



REMAND

The issues of entitlement to an initial evaluation greater 
than 10 percent for a left inguinal hernia scar and 
entitlement to an initial compensable evaluation for 
residuals of left hand third and fourth metacarpal fractures 
must be remanded for compliance with the November 2009 Joint 
Motion for Remand.

With regard to the issue of entitlement to an initial 
evaluation greater than 10 percent for a left inguinal hernia 
scar, the Joint Motion for Remand noted that the evidence of 
record showed a diagnosis of postoperative neuralgia in a 
November 1998 VA examination.  The Joint Motion instructed 
the Board to consider whether an increased evaluation or a 
separate evaluation was warranted for neurological 
manifestations associated with the Veteran's left inguinal 
hernia surgery.  The Joint Motion also directed the Board to 
determine whether a VA examination was warranted if the Board 
was unable to determine whether the Veteran's neurological 
manifestations are associated with his left hernia repair.  
While there is evidence of postoperative neuralgia in 
November 1998, the evidence is silent as to whether the 
postoperative neuralgia continued thereafter, and for how 
long, and whether it still exists now.  Thus, the Board 
concludes that a VA examination and opinion is necessary to 
determine whether the Veteran's postoperative neuralgia 
associated with his bilateral inguinal hernia repair was a 
permanent or chronic residual of his surgery and whether the 
Veteran currently has neurological manifestations of his left 
inguinal hernia surgery.

With regard to the issue of entitlement to an initial 
compensable evaluation for residuals of left hand third and 
fourth metacarpal fractures, the Joint Motion noted that the 
RO improperly granted service connection for the third and 
fourth metacarpal fractures, when the Veteran's service 
treatment records showed that he fractured his fourth and 
fifth metacarpals during service.  Although the Board 
acknowledged this mistake and considered whether an initial 
compensable evaluation was warranted for residuals of left 
fourth and fifth metacarpal fractures, the Joint Motion 
directed the Board to remand the issue to the RO for the RO 
to correct the error to reflect service connection for the 
fourth and fifth metacarpals, and not the third and fourth 
metacarpals.  Accordingly, this issue is remanded for 
compliance with the Joint Motion.

Accordingly, the case is remanded for the following action:

1.  The RO must correct its error in 
granting service connection for left hand 
third and fourth metacarpal fractures to 
reflect a grant of service connection for 
fourth and fifth metacarpal fractures.

2.  The RO must afford the Veteran a VA 
examination to determine the current 
severity of his service-connected 
residuals of a left inguinal hernia 
repair.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner must also be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, 
and clinical findings, in detail.  The 
examiner must also report any associated 
neurological complaints or findings 
attributable to the Veteran's service-
connected residuals of a left inguinal 
hernia repair.  In addition, the examiner 
must opine as to whether the November 1998 
finding of postoperative neuralgia 
associated with the Veteran's bilateral 
inguinal hernia repair is a neurological 
component of his left inguinal hernia 
repair and whether it is a chronic or 
permanent residual thereof.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If the 
requested opinion(s) cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion(s) cannot be 
provided without resort to speculation.  
The report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled VA examination, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then readjudicate the 
issues of entitlement to an initial 
evaluation greater than 10 percent for a 
left inguinal hernia scar and entitlement 
to an initial compensable evaluation for 
residuals of left hand fourth and fifth 
metacarpal fractures.  If any claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


